HARWOOD, Justice.
We are denying the petition for the writ of certiorari in this case.
The. Court of Civil Appeals, 238 So.2d 186 concluded that because the Chancellor included the judgment for temporary alimony and child support arrearages in his final decree of 11 March 1969, and in said final decree adjudged the appellant in contempt of court with failure to comply with the decree of 29 December 1969 for temporary alimony and child support, then these matters would be considered on this apappeal.
1 The efficacy of this procedure was not assigned as a ground in support of the petition for certiorari.
We do not wish that our denial of the petition for a writ of certiorari be construed either as an approval or disapproval of the views of the Court of Civil Appeals as to the propriety of consideration of the above mentioned matters on appeal, rather than by mandamus (the temporary alimony aspect), or certiorari (the contempt aspect).
Writ denied.
All the Justices concur.